           Case 1:20-cv-01058-LM Document 7 Filed 11/23/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Tara Stripp

      v.                                          Case No. 20-cv-1058-LM

Huggins Hospital, et al




                                     ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 9, 2020, and dismiss this

case for lack of subject matter jurisdiction.            The clerk of

court shall enter judgment and close the case.


                                           ____________________________
                                           Landya B. McCafferty
                                           Chief Judge

Date: November 23, 2020

cc: Tara Stripp, pro se
